Citation Nr: 1046761	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  05-24 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for headaches, to include as 
secondary to tinnitus.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.   

The Veteran testified at a hearing before the Board in August 
2006.

The Board denied the Veteran's claim in July 2008.  In February 
2009, the Veteran's attorney and the VA's General Counsel filed a 
joint motion with the Court of Appeals for Veterans Claims (CAVC) 
to vacate the Board's decision.  CAVC remanded the Veteran's case 
to the Board.  

In September 2010, the Veteran's representative submitted 
additional medical evidence and indicated that the Veteran waived 
review of the evidence by the Agency of Original Jurisdiction 
(AOJ).  Consequently, the Board will proceed with a decision on 
the merits of the claim.  


FINDING OF FACT

The Veteran has chronic tension headaches that are caused by his 
service-connected tinnitus.


CONCLUSION OF LAW

Chronic tension headaches are caused by service-connected 
tinnitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice and assistance to claimants in 
order to help them substantiate their claims.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009).  
However, that duty is not applicable where further assistance 
would not aid the appellant in substantiating his claim.  Wensch 
v. Principi, 15 Vet App 362 (2001); 38 U.S.C.A. § 5103A(a)(2) 
(West 2002 & Supp. 2009).  In view of the Board's favorable 
decision and full grant of the benefit sought on appeal in this 
instance, further assistance is unnecessary to aid the Veteran in 
substantiating his claim.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where evidence, regardless of its date, shows that a Veteran had 
a chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such evidence 
must be medical unless it relates to a condition as to which lay 
observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition to 
pertinent symptomatology experienced since service.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In addition, the regulations provide that service connection is 
warranted for disability that is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310 
(2009).  That includes any increase in disability that is 
proximately due to or the result of a service-connected disease 
of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran is seeking entitlement to service connection for 
headaches as secondary to his service-connected tinnitus.  

At a VA examination in October 2004, the Veteran reported chronic 
daily headaches for forty-nine years.  He indicated that his 
headaches dated back to his military service where he was exposed 
to loud noises which resulted in hearing loss.  Following a 
physical examination, the examiner diagnosed the Veteran with 
chronic tension headaches and opined that the Veteran's headaches 
were unrelated to his hearing loss.  

At an August 2007 VA examination, the Veteran reported that he 
developed hearing loss, tinnitus, and headaches while in service.  
He reported military noise exposure to such things as gunshots.  
He indicated that he had chronic daily headaches since his 
military service fifty-one years prior.  Following a physical 
examination, the examiner diagnosed the Veteran with longstanding 
chronic tension-type headaches which were unrelated to his noise 
exposure.  The examiner indicated that it was possible that noise 
exposure caused aggravation for the Veteran which in turn caused 
tension which then caused headaches.  However, the examiner 
concluded that it was hard to make that ascertainment fifty years 
later.  The examiner indicated that he had reviewed the claims 
file.  In an October 2007 addendum the examiner indicated that 
the Veteran's headaches were not caused by or as a result of 
tinnitus.  

Associated with the claims file is a private evaluation from W. 
Gerchick, D.O., dated in July 2009.  Dr. Gerchick indicated that 
he thoroughly reviewed the claims file and he included entries 
from pertinent medical records in his report.  He diagnosed the 
Veteran with chronic tension headaches secondary to chronic 
tinnitus.  Dr. Gerchick referenced several books written on the 
topic of tinnitus in providing a rationale for his opinion.  He 
noted that tinnitus is frequently associated with headaches 
because tinnitus causes tension in the muscle of the neck which 
causes headaches.  He also noted that frequent headaches are a 
common complaint in patients with tinnitus.  

At a March 2010 VA examination, the Veteran again reported 
exposure to loud noises in service which led to ringing in his 
ears and headaches.  Following a physical examination, the 
examiner diagnosed the Veteran with tension headaches with added 
vascular components.  The examiner noted that the Veteran had 
tinnitus since 1955 and headaches which manifested shortly after 
the tinnitus.  The examiner opined, based on the Veteran's 
history and documentation in the records that it was at least as 
likely as not that the Veteran's headaches and tinnitus were the 
result of constant exposure to loud noises caused by the 
explosion of machine guns during basic training.  The examiner 
indicated that it was uncertain whether the Veteran's tinnitus 
caused the headaches or whether the headaches were a separate 
entity. 

Having reviewed the complete record, particularly the medical 
opinions discussed above, the Board concludes that service 
connection for headaches on a secondary basis is warranted.  
Although two VA examiners indicated that the Veteran's headaches 
were unrelated to his hearing loss and tinnitus, neither examiner 
provided any rationale for their opinions.  Conversely, Dr. 
Gerchick opined that the Veteran's headaches were secondary to 
his tinnitus and included a complete rationale for that opinion.  
He reviewed the claims file and included references to pertinent 
medical records.  Moreover, Dr. Gerchick referenced several 
medical books in promulgating his medical opinion.  The March 
2010 examiner indicated that it was uncertain whether the 
Veteran's tinnitus caused the Veteran's headaches but indicated 
that the headaches were at least as likely as not the result of 
exposure to loud noises to which the Veteran was exposed in 
service.

Consequently, the Board finds that the evidence is at least in 
equipoise as to whether the Veteran's headaches were proximately 
caused by his service-connected tinnitus.  Therefore, service 
connection for headaches is warranted.  Thus, the Board, with 
resolution of reasonable doubt in the Veteran's favor, will grant 
service connection for headaches.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for headaches is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


